UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF NEW YORK

 

DONALD |\/|. DOVE (D|N lO-B-0378),

Plaintiff,
-vs- DEC|S|ON AND ORDER
JOSEPH H. NOETH Attica Superintendent, lS-CV-6515 CJS
DEPUTY SUPERlNTENDENT PROGRAl\/l$, |Nl\/|ATE
ACCOUNTS,

Defendants.

 

Siragusa, J. Plaintiff Donald l\/|. Dove (“P|aintif ”) filed a lawsuit against the named
defendants in New York State Supreme Court, Wyoming County, on l\/lay 29, 2018. ln the
complaint, he alleges that Defendants have wrongly taken money (Plaintiff used the term
“pi|fered”) from his inmate account at Attica Correctional Facility contrary to his Fifth and
Fourteenth Amendment rights under the Constitution. On July 10,2018, Defendants removed
the action to this Court. After reviewing the complaint to determine whether removal was
proper, the Court finds it was not and remands the action to the New Yorl< court.

Defendants’ notice of removal claims that this Court has jurisdiction pursuant to 28
U.S.C. § 1331 (federal question jurisdiction). The removal statue provides in relevant part
that, “[i]f at any time before final judgment it appears that the district court lacks subject
matterjurisdiction, the case shall be remanded." 28 U.S.C. § 1447(0).

Here, Plaintiff’s claim is essentially one for conversion. Plaintiff alleges that he has
been deprived of his property in violation of his Fourteenth Amendment right to due process
and equal protection of the laws. lt has long been held that:

an unauthorized intentional deprivation of property by a state employee does

not constitute a violation of the procedural requirements of the Due Process

Clause of the Fourteenth Amendment if a meaningful post-deprivation remedy
for the loss is availab|e.

Hudson v. Palmer, 468 U.S. 517, 533 (1984). New York provides such a post-deprivation
remedy. l\l.Y. Ct. Cl. Act § 9 (l\/chinney 2018). Assuming what Plaintiff has alleged is true, that
Defendants arbitrarily and intentionally deprived Plaintiff of his property contrary to the state’s
rules on collecting payments from an inmate’s account, the deprivation was not without due
process of law because New York provides an adequate post-deprivation remedy. Love v.
Coughlin, 714 F.2d 207, 208-09 (2d Cir. 1983). Plaintiff thus has an adequate remedy under
state law and the claims regarding the conversion of Plaintiff's property. Because there is no
federal question, and the parties are not diverse, the Court has no subject matterjurisdiction
to hear this case. Accordingly, the case is remanded to the New York State Supreme Court,
Wyoming County, pursuant to 28 U.S.C. § 1447(0). The Clerk will close the case and send a
copy of this Order to the state court.

lT |S SO ORDERED.

Dated: November 19, 2018
Rochester, New York

E“"ER: 0sz >AQM

cHA'RLEs J. siRAGQ§IA 6
United States District Judge

